Citation Nr: 1225353	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active service from January 1970 to December 1971, including service in the Republic of Vietnam from December 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In July 2011, the Board remanded this matter for additional development. The Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's sleep apnea was not caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to service-connected PTSD have not been met.  38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provides that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110  and § 3.310(a), when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The intended effect of this amendment is to conform VA regulations to the Allen decision, supra. 71 Fed. Reg. 52,744  (Sept. 7, 2006).  Since VA has been complying with Allen since 1995, the regulatory amendment effects no new liberalization or restriction in this appeal.  

The Veteran asserts that sleep apnea is causally related to his service-connected PTSD. 

The Veteran had active duty service from January 1970 to December 1971.  Service medical records do not show any complaints or diagnoses of sleep apnea.

A report of a VA PTSD examination reflects that the Veteran reported a history of sleep apnea since the 1970's.  In this regard, it is important to note that this is the Veteran's reported history, not medical finding that the Veteran has had this problem since the 1970's.      

A sleep study dated in 1999, from Douglas Community Medical Center, shows the initial post-service treatment for sleep apnea.  

In June 2010, the Veteran had a VA examination based upon a review of the claims file.  The examiner noted that the Veteran was diagnosed with sleep apnea most recently in 2008.  The examiner stated that some recent studies indicate that more people who have PTSD have sleep apnea than those without PTSD.  The examiner noted that there is no evidence as to causation between the two.  The examiner cited an article from UpToDate Online entitled "Overview of Obstructive Sleep Apnea in Adults."  The examiner noted the following portion:  "Definite risk factors for OSA include obesity and craniofacial or upper airway soft tissue abnormalities, while potential risk factors include heredity, [current] smoking, and nasal congestion.  The examiner further noted that, "In patients with diabetes or insulin resistance, OSA is nearly three times more prevalent compared to the general population."  

In April 2010, the Board remanded this matter for additional development, including a medical opinion to determine whether sleep apnea was caused or aggravated by PTSD.  

The Veteran had a VA examination in November 2011.  The VA examiner indicated that the claims file was reviewed.  The examiner was requested to provide an opinion regarding whether current sleep apnea is caused by or aggravated by service-connected PTSD.  

The examiner noted that the earliest documentation of sleep apnea was in October 1999, when a sleep study was done.  The Veteran was diagnosed with moderate sleep apnea and was prescribed CPAP therapy.  Per the vet, he was unable to tolerate CPAP, and it was discontinued.  It was noted that private medical records showed that the Veteran was seen at Roseburg VA in November 2008.  At that time, the primary care provider included sleep apnea in the problem list.  

The examiner noted a history of sleep apnea since May 2006 as available from the claims file and the CPRS records.  

The examiner cited a medical article entitled, "Sleep Disordered Breathing and CPAP."  The examiner noted that, per the author's review of sleep-disordered breathing, the risk factors for sleep apnea include obesity, increased neck circumference, craniofacial abnormalities, hypothyroidism and acromegaly.  The examiner stated that, of these risk factors, the Veteran's major risk factor was hypothyroidism.  The examiner noted that it is known that hypothyroidism is associated with macroglossia and increased soft tissue mass in the pharyngeal region and an increased risk of sleep disordered breathing.  It was noted that hypothyroidism is also associated with myopathy that may contribute to upper airway dysfunction.

The examiner stated that, while PTSD may play a role in sleep-disordered breathing, the veteran's original diagnosis of sleep apnea was made at about the same time as treatment for Graves disease that caused his hypothyroidism.  The examiner concluded that it is at least as likely as not that the Veteran's sleep apnea was caused by his hypothyroidism.  The examiner opined that it is less likely than not that the Veteran's sleep apnea was caused or aggravated by his psychiatric disorder.  The examiner opined that it was less likely than not that sleep apnea had its onset during service or was otherwise causally or etiologically related to service. 

The Board has reviewed the lay statements provided by the Veteran, in which the Veteran has indicated that his PTSD and sleep apnea symptoms are related.  

In Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters. Specifically, the Federal Circuit commented that such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303   (2007). 

In this case, the Veteran's contentions regarding sleep apnea and service-connected PTSD are not statements about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis.  The Board notes that the issue of whether a current disability is related to PTSD is an issue of medical causation, not capable of lay observation.  The competent medical evidence in this case does not establish a medical nexus between PTSD and sleep apnea.  In this regard, the VA examinations concluded that sleep apnea is not caused by or aggravated by PTS, providing highly probative evidence against this claim of higher probative value that any evidence in the claims file that support this claim, including the Veteran's lay statements. 

Based on the above, the preponderance of the evidence of record is against a grant of service connection for sleep apnea as secondary to service-connected PTSD, and the  claim must be denied.  As the evidence is not in relative equipoise, the Veteran may not be afforded the benefit of the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, a December 2006 letter notified the Veteran of the elements to substantiate his claim for service connection for sleep apnea.  This letter informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter also advised the Veteran of how disability ratings and effective dates are determined.   

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R.  § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded VA examinations.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for sleep apnea is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


